***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
BARBARA ORZECH v. GIACCO OIL COMPANY ET AL.
                (AC 43941)
                       Alvord, Moll and Norcott, Js.

                                  Syllabus

The defendant employer, G Co., and its insurer appealed to this court from
   the decision of the Compensation Review Board affirming the Workers’
   Compensation Commissioner’s award of survivorship benefits to the
   plaintiff. The plaintiff’s deceased spouse, S, who had been an employee
   of G Co., slipped and fell while delivering oil to one of its customers.
   The fall aggravated S’s existing knee injury to such an extent that he
   could no longer work or carry out his daily activities. S’s physician
   recommended knee replacement surgery, however, S’s health insurance
   had been canceled thirty days after the incident and he could not afford
   the procedure. S filed a workers’ compensation claim relating to the
   compensability of the knee replacement surgery. Prior to the conclusion
   of the formal hearings before the commissioner, S died. Thereafter, the
   plaintiff filed a claim for survivorship benefits. Following the testimony
   of both expert and lay witnesses, the commissioner determined that
   S had died by suicide as a result of depression that stemmed from
   compensable work injuries and that the plaintiff was entitled to survivor-
   ship benefits. The defendants filed a petition for review of the commis-
   sioner’s finding and award with the board, claiming that, inter alia, in
   accordance with Sapko v. State (305 Conn. 360), S’s consumption of an
   excessive amount of alcohol and medication prior to his death consti-
   tuted a superseding cause that broke the chain of causation between
   the work incident and S’s death. The board disagreed and affirmed the
   commissioner’s finding and award, and the defendants appealed to this
   court. Held that the board properly affirmed the commissioner’s award
   of survivorship benefits to the plaintiff: the commissioner’s subordinate
   findings that the decedent developed depression following the work
   incident, that his compensable injuries were a substantial contributing
   factor to his development of depression, that the manner of his death
   was a suicide, and that his suicide stemmed from his depression, were
   reasonable and grounded in the evidence produced during the proceed-
   ings before the commissioner; moreover, the commissioner’s finding
   that a chain of causation existed linking the decedent’s compensable
   injuries to his death was supported by the record and was not the
   misapplication of law, as, unlike in Sapko, which involved a death
   resulting from an accidental overdose, in the present case, the decedent’s
   manner of death, a suicide from acute intoxication, was an act not
   untethered to his compensable injuries or the depression that he there-
   after developed.
          Argued April 13—officially released October 19, 2021

                            Procedural History

   Appeal from the decision of the Workers’ Compensa-
tion Commissioner for the Eighth District finding that
the plaintiff’s decedent had sustained certain compen-
sable injuries and awarding survivorship benefits,
brought to the Compensation Review Board, which
affirmed the commissioner’s decision, and the defen-
dants appealed to this court. Affirmed.
   Nicholas C. Varunes, for the appellants (defendants).
   Andrew E. Wallace, for the appellee (plaintiff).
                          Opinion

   MOLL, J. In this workers’ compensation matter, the
defendant employer, Giacco Oil Company (Giacco), and
its insurer, Federated Mutual Insurance Company, appeal
from the decision of the Compensation Review Board
(board) affirming the finding and award of the Workers’
Compensation Commissioner for the Eighth District
(commissioner) of the Workers’ Compensation Com-
mission (commission) awarding survivorship benefits
under General Statutes § 31-3061 to the plaintiff, Barbara
Orzech, the surviving spouse of the deceased employee,
Stanley Orzech (decedent). In awarding survivorship
benefits to the plaintiff, the commissioner found that
the decedent had died by suicide as a result of depres-
sion that he had developed stemming from compensa-
ble work injuries. On appeal, the defendants claim that
the board improperly affirmed the commissioner’s
award of survivorship benefits to the plaintiff because
the commissioner erred in finding a causal link between
the decedent’s compensable injuries and his death when
(1) subordinate facts found by the commissioner were
speculative or inconsistent with the evidence and (2)
the record established that the decedent engaged in
conduct prior to his death that constituted a supersed-
ing cause breaking the chain of causation between his
compensable injuries and his death. We disagree and,
accordingly, affirm the decision of the board.
   The following facts, as found by the commissioner
or as undisputed in the record, and procedural history
are relevant to our resolution of this appeal. The dece-
dent began working for Giacco in 1994, delivering oil
and performing other related services. On November
1, 2016, while delivering oil to a customer’s home, the
decedent slipped and fell, sustaining injuries to his back,
right shoulder, and knees (work incident). Prior to the
work incident, the decedent received periodic medical
treatment to alleviate his ‘‘long-standing knee problems
. . . .’’ The decedent and his treating physician fre-
quently discussed the likelihood that the decedent
would need a total replacement of his right knee, but,
before the work incident, the knee replacement surgery
‘‘was always ‘down the road.’ . . .’’ Following the work
incident, the decedent’s right knee pain became
‘‘unbearable,’’ and he wished to proceed with the knee
replacement surgery; however, the decedent’s health
insurance was canceled thirty days after the work inci-
dent, and he could not afford to proceed with the sur-
gery.
   The decedent filed a workers’ compensation claim
in relation to the work incident. The defendants did not
deny that the work incident had occurred, but they did
deny the extent of the decedent’s injuries. In particular,
the defendants repudiated that the work incident was
a substantial contributing factor in the decedent’s need
for knee replacement surgery. On June 15, 2017, the
commissioner held a formal hearing on the compensa-
bility of the knee replacement surgery, during which
the decedent testified. At the conclusion of the hearing,
the commissioner left the record open and scheduled
another formal hearing for August 18, 2017.
   On July 22, 2017, the plaintiff and the decedent
attended a family gathering and, thereafter, went to a
bar for drinks before returning home. According to the
plaintiff, the decedent drank two beers at the family
gathering and consumed approximately four beers and
four shots of alcohol at the bar. On July 23, 2017, the
plaintiff found the decedent dead in their home. Maura
DeJoseph, a pathologist in the Office of the Chief Medi-
cal Examiner (OCME), determined that the cause of
the decedent’s death was ‘‘acute intoxication due to the
combined effects of alcohol, eszopiclone [also known
as Lunesta], lorazepam [also known as Ativan], sertra-
line [also known as Zoloft] and diphenhydramine [also
known as Benadryl],’’ and that the manner of the dece-
dent’s death was a suicide. Thereafter, the plaintiff filed
a claim for survivorship benefits. The commissioner
held several formal hearings on the plaintiff’s claim
between February 8 and August 21, 2018. The commis-
sioner heard testimony from multiple lay witnesses,
including the plaintiff, and from expert witnesses. Addi-
tionally, several exhibits were admitted into evidence,
including the decedent’s medical records, a police
report, and reports prepared by the OCME.
  In her brief submitted to the commission, the plaintiff
asserted that the decedent died by suicide as a result
of depression that he had developed because of his
compensable injuries. In their brief submitted to the
commission, the defendants argued that the evidence
did not support findings that the decedent became
depressed following the work incident and died by sui-
cide. In addition, the defendants argued that, prior to his
death, the decedent ‘‘intentionally imbibed an excessive
amount of alcohol’’ and then overdosed on a myriad
of medications, notwithstanding the decedent knowing
that mixing alcohol with his medications was contrain-
dicated. Analogizing this case to Sapko v. State, 305
Conn. 360, 44 A.3d 827 (2012), the defendants argued
that the decedent’s consumption of alcohol and the
medications was a superseding cause that broke the
chain of causation between the work incident and the
decedent’s death.
   On December 24, 2018, the commissioner issued a
finding and award ordering the defendants (1) ‘‘to
accept the November 1, 2016 need for right total knee
replacement as compensable and to pay benefits associ-
ated with this finding’’2 and (2) to pay survivorship
benefits to the plaintiff in accordance with § 31-306,
along with other benefits provided under the statute.
The commissioner found in relevant part that (1) the
decedent became depressed following the work inci-
dent, (2) the decedent’s compensable injuries were a
substantial contributing factor in causing the decedent’s
depression, and (3) as a result of his depression, the
decedent intended to cause his own death and died by
suicide. On January 22, 2019, Giacco filed motions to
correct and for articulation. On January 28, 2019, the
commissioner granted three of Giacco’s requested cor-
rections, which are inconsequential to this appeal, but
denied the remainder of Giacco’s motion to correct. On
the same day, the commissioner denied Giacco’s motion
for articulation in its entirety.
   The defendants subsequently filed a petition for
review of the commissioner’s finding and award. In their
brief submitted to the board, the defendants argued that
the commissioner’s findings that the decedent became
depressed following the work incident and that the
manner of his death was a suicide were not supported
by the evidence or were based on conjecture. In addi-
tion, they argued that the commissioner minimized the
effect of the decedent’s consumption of alcohol on his
death. Relying on Sapko, the defendants maintained that
the decedent’s consumption of an excessive amount of
alcohol and an excessive quantity of medications prior
to his death constituted a superseding cause breaking
the causal link between the decedent’s compensable
injuries and his death. In her brief submitted to the
board, the plaintiff argued that the commissioner’s find-
ings were supported by the record and that the commis-
sioner properly applied the law to the facts he found.
   On January 30, 2020, the board issued a decision
affirming the commissioner’s finding and award. The
board concluded that the record contained evidence,
credited by the commissioner, ‘‘creating a chain of cau-
sation’’ linking the decedent’s compensable injuries to
his death. The board determined that there was evi-
dence, including testimony by the plaintiff’s expert wit-
ness, demonstrating that the decedent had died by sui-
cide, and that the commissioner was not obligated to
credit evidence to the contrary. The board further deter-
mined that the commissioner was not required to credit
evidence that militated against his finding that the dece-
dent had developed depression. As to the defendants’
argument that the commissioner did not adequately
consider the effect of the decedent’s consumption of
alcohol on his death, the board determined that ‘‘it was
reasonable for the commissioner to discount the theory
that this was a death by misadventure due to the abuse
of alcohol as the evidence clearly supports his conclu-
sion that the decedent had wilfully ‘ingested a shock-
ingly high number of pills.’ ’’ This appeal followed. Addi-
tional facts will be set forth as necessary.
  We first set forth the standard of review and legal
principles applicable to the defendants’ claims. ‘‘[T]he
principles [governing] our standard of review in work-
ers’ compensation appeals are well established. . . .
The board sits as an appellate tribunal reviewing the
decision of the commissioner. . . . [T]he review . . .
of an appeal from the commissioner is not a de novo
hearing of the facts. . . . [Rather, the] power and duty
of determining the facts rests on the commissioner
[and] . . . [t]he commissioner is the sole arbiter of the
weight of the evidence and the credibility of witnesses
. . . . Where the subordinate facts allow for diverse
inferences, the commissioner’s selection of the infer-
ence to be drawn must stand unless it is based on an
incorrect application of the law to the subordinate facts
or from an inference illegally or unreasonably drawn
from them.’’ (Internal quotation marks omitted.) Vitti
v. Milford, 190 Conn. App. 398, 405, 210 A.3d 567, cert.
denied, 333 Conn. 902, 214 A.3d 870 (2019). ‘‘It matters
not that the basic facts from which the [commissioner]
draws this inference are undisputed rather than contro-
verted. . . . It is likewise immaterial that the facts per-
mit the drawing of diverse inferences. The [commis-
sioner] alone is charged with the duty of initially
selecting the inference [that] seems most reasonable
and [the commissioner’s] choice, if otherwise sustain-
able, may not be disturbed by a reviewing court.’’ (Inter-
nal quotation marks omitted.) Sapko v. State, supra,
305 Conn. 371. ‘‘This court’s review of [the board’s]
decisions . . . is similarly limited. . . . [W]e must
interpret [the commissioner’s finding] with the goal of
sustaining that conclusion in light of all of the other
supporting evidence. . . . Once the commissioner
makes a factual finding, [we are] bound by that finding
if there is evidence in the record to support it.’’ (Internal
quotation marks omitted.) Vitti v. Milford, supra, 405.
   ‘‘Furthermore, [i]t is well settled that, because the
purpose of the [Workers’ Compensation Act (act), Gen-
eral Statutes § 31-275 et seq.] is to compensate employ-
ees for injuries without fault by imposing a form of
strict liability on employers, to recover for an injury
under the act a plaintiff must prove that the injury is
causally connected to the employment. To establish a
causal connection, a plaintiff must demonstrate that
the claimed injury (1) arose out of the employment,
and (2) [arose] in the course of the employment. . . .
   ‘‘[I]n Connecticut traditional concepts of proximate
cause constitute the rule for determining . . . causa-
tion [in workers’ compensation cases]. . . . [T]he test
of proximate cause is whether the [employer’s] conduct
is a substantial factor in bringing about the [employee’s]
injuries. . . . Further, it is the plaintiff who bears the
burden to prove an unbroken sequence of events that
tied [the employee’s] injuries to the [employer’s con-
duct]. . . . The existence of the proximate cause of an
injury is determined by looking from the injury to the
negligent act complained of for the necessary causal
connection. . . .
  ‘‘As [our Supreme Court] previously [has] indicated,
[the] court has defined proximate cause as [a]n actual
cause that is a substantial factor in the resulting harm
. . . . Because actual causation, in theory, is virtually
limitless, the legal construct of proximate cause serves
to establish how far down the causal continuum tortfea-
sors will be held liable for the consequences of their
actions. . . . The fundamental inquiry of proximate
cause is whether the harm that occurred was within
the scope of foreseeable risk created by the defendant’s
negligent conduct. . . . The question of proximate cau-
sation . . . belongs to the trier of fact because causa-
tion is essentially a factual issue. . . . It becomes a
conclusion of law only when the mind of a fair and
reasonable [person] could reach only one conclusion;
if there is room for a reasonable disagreement the ques-
tion is one to be determined by the trier as a matter
of fact.’’ (Citations omitted; internal quotation marks
omitted.) Sapko v. State, supra, 305 Conn. 371–73.
   This appeal does not concern the compensability of
the primary injuries sustained by the decedent as a
result of the work incident; see footnote 2 of this opin-
ion; rather, the crux of the appeal is the compensability
of a subsequent injury, that being the decedent’s death.
In Sapko v. State, supra, 305 Conn. 360, our Supreme
Court expressly adopted the ‘‘direct and natural conse-
quence rule’’ for subsequent injury cases. Id., 383–85.
In Sapko, our Supreme Court concluded that a workers’
compensation commissioner had ‘‘properly applied the
superseding cause doctrine in finding that [an employ-
ee’s] compensable work injuries were not the proximate
cause of his death.’’ Id., 371. As our Supreme Court
explained: ‘‘The commissioner’s application of the
superseding cause doctrine is in accord with the
approach advocated by Professor Arthur Larson for
determining causation when an employee, having suf-
fered a compensable primary injury during the course
of his employment, later sustains a second injury out-
side the course of employment for which the employee
seeks compensation, claiming that the second injury
relates back to the primary injury in a sufficiently direct
way. Professor Larson explains: ‘A distinction must be
observed between causation rules affecting the primary
injury . . . and causation rules that determine how far
the range of compensable consequences is carried, once
the primary injury is causally connected with the
employment. As to the primary injury, it has been shown
that the ‘‘arising’’ test is a unique one quite unrelated
to common-law concepts of legal cause, and . . . the
employee’s own contributory negligence is ordinarily
not an intervening cause preventing initial compensabil-
ity. But when the question is whether compensability
should be extended to a subsequent injury or aggrava-
tion related in some way to the primary injury, the
rules that come into play are essentially based [on] the
concepts of ‘‘direct and natural results,’’ and of [the
employee’s] own conduct as an independent interven-
ing cause.’ . . . ‘The basic rule is that a subsequent
injury, whether an aggravation of the original injury or
a new and distinct injury, is compensable if it is the
direct and natural result of a compensable primary
injury.’ . . . Professor Larson further explains that,
when a subsequent injury or aggravation of the primary
injury arises out of what he describes as a ‘quasi-course’
of employment activity, such as a trip to the doctor’s
office for treatment of the primary injury, ‘the chain
of causation should not be deemed broken by mere
negligence in the performance of that activity . . . but
only by intentional conduct which may be regarded as
expressly or impliedly forbidden by the employer.’ . . .
Consequently, all the medical consequences and
sequelae that flow from the primary injury are compen-
sable. . . .
   ‘‘ ‘When, however, the injury following the initial com-
pensable injury does not arise out of a quasi-course
activity, as when [an employee] with an injured hand
engages in a boxing match, the chain of causation may
be deemed [to be] broken by either intentional or negli-
gent [employee] misconduct.’ . . . Thus, Professor
Larson explains that ‘compensability can be defeated
by a certain degree of employee misconduct, and . . .
that degree is something beyond simple negligence, and
can best be described as an intentional violation of an
express or implied prohibition in the matter of per-
forming the act.’ ’’ (Citations omitted; footnotes omit-
ted.) Id., 378–81. Observing that our appellate courts
and courts in other jurisdictions had utilized the direct
and natural consequence rule, the court stated that ‘‘the
rule provides the best framework for analyzing the ele-
ment of proximate cause in cases involving a subse-
quent injury or an aggravation of an earlier, primary
injury.’’ Id., 385.
   Moreover, the court stated that ‘‘[d]ecisions in these
sorts of cases are necessarily fact driven . . . .’’ (Inter-
nal quotation marks omitted.) Id.; see 1 L. Larson & T.
Robinson, Larson’s Workers’ Compensation Law (2019)
§ 10.04, p. 10-13. ‘‘[T]herefore, results will vary depending
on the case. Consequently, whether a sufficient causal
jconnection exists between the employment and a sub-
sequent injury is, in the last analysis, a question of fact
for the commissioner. It is axiomatic that, in reaching
that determination, the commissioner often is required
to draw an inference from what [the commissioner] has
found to be the basic facts. [As we previously have
explained] [t]he propriety of that inference . . . is vital
to the validity of the order subsequently entered. But
the scope of judicial review of that inference is sharply
limited . . . . If supported by evidence and not incon-
sistent with the law, the . . . [c]ommissioner’s infer-
ence that an injury did or did not arise out of and in
the course of employment is conclusive. No reviewing
court can then set aside that inference because the
opposite one is thought to be more reasonable; nor
can the opposite inference be substituted by the court
because of a belief that the one chosen by the . . .
[c]ommissioner is factually questionable. . . . Only if
no reasonable fact finder could have resolved the proxi-
mate cause issue as the commissioner resolved it will
the commissioner’s decision be reversed by a reviewing
court.’’ (Citation omitted; internal quotation marks
omitted.) Sapko v. State, supra, 305 Conn. 385–86. In
addition, ‘‘[u]nless causation under the facts is a matter
of common knowledge, the plaintiff has the burden of
introducing expert testimony to establish a causal link
between the compensable workplace injury and the
subsequent injury. . . . When . . . it is unclear
whether an employee’s [subsequent injury] is causally
related to a compensable injury, it is necessary to rely
on expert medical opinion. . . . Unless the medical
testimony by itself establishes a causal relation, or
unless it establishes a causal relation when it is consid-
ered along with other evidence, the commissioner can-
not reasonably conclude that the [subsequent injury] is
causally related to the employee’s employment.’’ (Cita-
tion omitted; internal quotation marks omitted.) Cough-
lin v. Stamford Fire Dept., 334 Conn. 857, 865–66, 224
A.3d 1161 (2020).
   With these legal tenets in mind, we turn to the defen-
dants’ interrelated claims on appeal, which, taken
together, challenge the commissioner’s finding, as
affirmed by the board, that a chain of causation existed
linking the decedent’s compensable injuries to his
death. First, the defendants claim that the commis-
sioner erred in making several subordinate findings
forming the foundation of his finding that the decedent’s
compensable injuries and his death were causally
linked. Second, the defendants claim that the commis-
sioner committed error in failing to find that the dece-
dent’s consumption of alcohol and medications prior
to his death constituted a superseding cause of his
death, thereby defeating compensability for his death.
We disagree.
                            I
   We first address the defendants’ claim that the board
improperly affirmed the commissioner’s decision
awarding survivorship benefits to the plaintiff because
the commissioner erred in making several subordinate
findings supporting his finding that a chain of causation
existed connecting the decedent’s compensable injuries
to his death. Specifically, the defendants challenge the
commissioner’s findings that (1) the decedent devel-
oped depression following the work incident, (2) the
decedent’s compensable injuries were a substantial
contributing factor in his development of depression,
(3) the manner of the decedent’s death was a suicide,
and (4) the decedent’s suicide stemmed from his depres-
sion. We are not persuaded.
  The record before the commissioner contained the
following relevant evidence. According to a police
report generated in relation to the decedent’s death,
after being dispatched to the home of the plaintiff and
the decedent on July 23, 2017, a police officer discov-
ered the decedent’s body in a bedroom, naked and posi-
tioned with his feet on the ground and his back flat on
the bed. There were ‘‘a few small white pills’’ on the
decedent’s legs and on the ground near his feet, and
there were approximately 20 Ativan pills on the ground.
Additionally, there were several medicine bottles
located on a small dresser near the decedent, including
(1) Ativan, indicating a directed dosage of one pill three
times per day, last filled on June 23, 2017, with a quantity
of 270 pills, fifty-four of which were found in the bottle,
and (2) Lunesta, indicating a directed dosage of one
pill nightly, last filled on July 18, 2017, with a quantity
of thirty pills, none of which remained in the bottle.3
The officer spoke at the scene with the plaintiff, who
told the officer, inter alia, that the decedent had been
injured in November, 2016, that the decedent had ‘‘been
battling with [workers’] compensation,’’ that the dece-
dent was taking medication for depression, and that she
gave the decedent his medication every day ‘‘because
he [did not] know what to take.’’ The plaintiff further
told the officer that she had no inclination that the
decedent was contemplating suicide, although, ‘‘for the
past few months, [the decedent] ha[d] said ‘this is no
life.’ ’’
   In a deposition, DeJoseph testified as follows. DeJo-
seph’s role in the decedent’s case was to determine the
cause of death and the manner of death. She defined
‘‘cause of death’’ as ‘‘the etiologically-specific entity that
resulted in the person dying, so what sets into motion
all of the metabolic injuries or injuries that resulted in
the death . . . .’’ DeJoseph determined that the cause
of the decedent’s death was acute intoxication resulting
from the effects of alcohol and four medications,
namely, Ativan (an antianxiety medication), Lunesta (a
sleeping medication), Zoloft (an antidepressant), and
Benadryl (an antihistamine). With respect to alcohol,
at the time of his death, the decedent had a blood
alcohol content of 0.162, which equates to approxi-
mately eight alcoholic drinks in one hour. The decedent
also had alcohol in his stomach that had not yet been
absorbed. DeJoseph could not determine, however, the
precise number of alcoholic drinks that the decedent
had consumed prior to his death. With respect to Ativan
and Lunesta, at the time of his death, the decedent had
more than therapeutic levels of those medications in
his bloodstream, and several tablets—ten of Ativan and
three of Lunesta—remained unabsorbed in his stomach.
DeJoseph determined that Ativan and Lunesta were
substantial factors causing the decedent’s death. In
addition, at the time of his death, the decedent had
Zoloft and Benadryl in his system, both of which, DeJo-
seph determined, were contributing factors causing
his death.
   DeJoseph classified the decedent’s manner of death
as a suicide. She defined ‘‘manner of death’’ as ‘‘the
circumstances under which the death occurred,’’ which
must be classified as one of the following: natural, acci-
dent, suicide, homicide, undetermined, or therapeutic
complication. To classify a death as a suicide, DeJoseph
explained that there must be ‘‘enough evidence to sup-
port that there was intent to end one’s own life.’’ In
deaths involving intoxication, to establish intent, DeJo-
seph relies on ‘‘pill counts . . . knowing the levels of
drug[s] in the [deceased’s] body . . . knowing whether
or not there are more pills than should be taken repre-
sented in the gastric contents . . . information from
the [deceased’s] family . . . [and] other information
regarding [the deceased’s] mental health.’’ A deceased’s
mental health information is obtained from family mem-
bers and medical reports, including toxicology reports
that may reflect the presence of an antidepressant. In
classifying the decedent’s manner of death as a suicide,
DeJoseph determined that the decedent exhibited an
intent to take his own life on the basis of (1) the number
of pills found in the decedent’s stomach, (2) the number
of pills unaccounted for and found around the dece-
dent’s body, which suggested that he intended to take
more pills than those found in his stomach, and (3)
DeJoseph’s belief that the plaintiff typically controlled
the decedent’s medications, such that his ingestion of
medications unbeknownst to the plaintiff was an
unusual circumstance. DeJoseph also noted that a toxi-
cology report indicated the presence of an antidepres-
sant in the decedent’s system.4
   During a formal hearing held on April 3, 2018, the
plaintiff testified in relevant part as follows. Prior to
the work incident, the decedent was ‘‘a happy-go-lucky
kind of guy who loved his job’’ and who, among other
things, enjoyed telling jokes, mowed the lawn every
day, took out the garbage every Sunday, dusted and
organized a collection of miniature lighthouses that he
kept, and maintained a koi pond. Following the work
incident, ‘‘[e]verything’’ changed. For instance, the
decedent experienced increased pain in his back, shoul-
der, and knees, spent most of his time at home lying
in bed or sitting in a chair, used a cane to walk, ascended
and descended stairs on his buttocks, and was no longer
able to drive or to perform his regular activities, like
maintaining the koi pond and mowing the lawn. Addi-
tionally, after the decedent’s health insurance was can-
celed following the work incident, receiving medical
care became difficult, and the decedent lacked insur-
ance coverage to undergo knee replacement surgery.
The decedent conveyed to the plaintiff that ‘‘ ‘[t]his is
no life.’ ’’
   In December, 2016, concerned that the decedent
‘‘wasn’t acting himself,’’5 the plaintiff scheduled an
appointment for the decedent to meet with Joseph
Tomanelli, his primary care physician. According to a
medical record, on December 15, 2016, after noting
that the decedent had a ‘‘depressed mood,’’ Tomanelli
prescribed the decedent Zoloft, instructing that he take
one fifty milligram tablet daily.
   Donald Werner, the plaintiff’s brother who lived with
the plaintiff and the decedent, testified during a formal
hearing held on April 5, 2018, that, prior to the work
incident, the decedent was a ‘‘lighthearted, outgoing
person who cared about the people around him, [who]
was always helping people, [and who was] always work-
ing around the house . . . .’’ Werner further testified
that, following the work incident, the decedent experi-
enced mobility problems with his back and his knees,
‘‘to the point where he would just come downstairs
and sit in his chair, and nothing,’’ and the decedent
experienced a ‘‘[c]ontinued frustration with the pro-
cess. He really wanted to start getting stuff done. He
wanted to go back to work. And . . . it wore on him.
It wore him out; and he would be tired all the time.’’
Werner also testified that the decedent stated that he
‘‘[did not] know how much longer [he could] do this,’’
although Werner did not interpret that statement to
mean that the decedent was contemplating suicide.
Additionally, the police report reflected that Werner,
who was at home with the plaintiff when she discovered
the decedent’s body, told the police that the decedent
had been experiencing severe pain since the work inci-
dent but that the decedent was ‘‘happy throughout the
entire process and never showed signs that he wanted
to hurt himself.’’
   During the April 5, 2018 hearing, Alexa Jamieson, the
plaintiff’s daughter and the decedent’s stepdaughter,
testified that, prior to the work incident, the decedent
was ‘‘fun loving, active, loved doing all his hobbies, like
taking care of the house . . . doing random chores
around the house . . . [and] was active and in a good
mindset.’’ She also testified that, following the work
incident, the decedent was ‘‘more detached,’’ spent less
time socializing with her, spent more time in his bed-
room, and ‘‘didn’t . . . [want] to do anything anymore.
The little things that he used to enjoy, he never enjoyed
them anymore,’’ including tending to his two dogs.
Jamieson further testified that, in discussing his injur-
ies, the decedent conveyed to her that ‘‘ ‘this is no life.
How can someone do this?’ ’’
  Both parties retained psychiatrists as expert wit-
nesses. Mark Waynik, the plaintiff’s expert, prepared a
report dated October 31, 2017, opining that, within a
reasonable degree of medical probability, the work inci-
dent was ‘‘a substantial contributing factor in [the dece-
dent’s] diagnosis of anxiety and depression, and ulti-
mately his demise.’’ Waynik’s opinion was based on his
review of the decedent’s medical records, the OCME
reports, the police report, the decedent’s death certifi-
cate, and certain transcripts. Kenneth Selig, the defen-
dants’ expert, prepared a report dated December 24,
2017, opining that, within a reasonable degree of medi-
cal probability, there was insufficient evidence to con-
clude whether the decedent intended to die by suicide
or whether, if he did die by suicide, the work incident
was a substantial contributing factor in his death. Selig
wrote, inter alia, that (1) the decedent remained active
following the work incident, (2) the materials he
reviewed did not suggest that the decedent suffered
from severe depression, and (3) the circumstances of
the decedent’s death could lead to the conclusion that
he unintentionally overdosed in an attempt to medicate
himself. In preparing his opinion, Selig reviewed various
materials, including the decedent’s medical records, the
OCME reports, the police report, the decedent’s death
certificate, Waynik’s report, and certain transcripts.
   During a formal hearing held on June 5, 2018, Waynik
testified that, after reviewing additional materials,
including Selig’s report and transcripts of the formal
hearings held in April, 2018, he maintained the opinion
that, within a reasonable degree of medical probability,
the work incident was a substantial contributing factor
in the decedent’s development of depression and subse-
quent suicide. In explaining the basis of his opinion,
Waynik testified as follows. Waynik explained that
symptoms supporting a diagnosis for depression
include a ‘‘depressed mood, weepiness, insomnia or
hypersomnia, either oversleeping or undersleeping
. . . overeating [or] undereating, hopelessness, help-
lessness, irritability, lack of energy, lack of drive, [and]
lack of motivation.’’ According to Waynik, on the basis
of his review of the materials provided to him, the
decedent exhibited most of these symptoms following
the work incident. Prior to the work incident, the dece-
dent was an active person and a ‘‘hard worker’’ who
had persevered through prior injuries,6 but, after the
work incident, there was a ‘‘dramatic change in his
personality and his behavior,’’ as he became ‘‘dysfunc-
tional,’’ ‘‘weepy,’’ ‘‘stoic,’’ ‘‘withdrawn,’’ ‘‘apathetic,’’ and
‘‘anhedonic,’’ remained mostly confined to a chair at
home, and suffered from insomnia. The decedent’s med-
ical records did not reveal any indication that he suf-
fered from depression prior to the work incident, but,
thereafter, Tomanelli prescribed the decedent Zoloft.
Waynik linked the decedent’s depression to the chronic
pain stemming from his compensable injuries,
explaining that ‘‘it’s very common in people who have
any kind of chronic illness . . . [to] get depressed after
a while. If anything goes on and on and doesn’t go away,
depression frequently results.’’
  As to the manner of the decedent’s death, Waynik
testified that the quantity of medication that the dece-
dent ingested, which was in excess of the amount
needed for treatment, demonstrated an intent to die,
such that the decedent did not accidentally kill himself.
Waynik believed that, as a result of the depression that
the decedent had developed, the decedent ‘‘didn’t see
any way out,’’ ‘‘felt hopeless and ultimately [died by]
suicide.’’ Waynik further testified that, although his con-
clusion that the decedent died by suicide was partially
based on DeJoseph’s classification of the decedent’s
manner of death as a suicide, he would have reached
the same conclusion without the benefit of DeJoseph’s
determinations.
   At a formal hearing held on August 21, 2018, Selig
testified that he maintained his opinion that, within a
reasonable degree of medical probability, there was not
enough evidence to establish that the decedent became
significantly depressed following the work incident or
that, if he did, his death was a suicide stemming from
his depression.
   In his finding and award, the commissioner found
that, following the work incident, the decedent (1) was
totally disabled from work and never regained a work
capacity before his death, (2) spent most of his time at
home confined to his bed or to a chair, (3) had to use
his buttocks to ascend and descend stairs, and (4) could
no longer drive, tend to his dogs and koi pond, mow
the lawn, or walk long distances. The commissioner
found that the decedent became depressed ‘‘because
he could no longer work [and] was no longer physically
active. He wanted the knee replacement surgery, but
the [defendants were] denying the surgery and he could
not afford to have it done, given that his health insur-
ance had been canceled and he did not have the finan-
cial resources outside of health insurance.’’ The com-
missioner further found that the compensable injuries
were ‘‘a substantial contributing factor in causing [the
decedent’s] depression’’ and that, ‘‘[a]s a result of his
depression, [the decedent] intended to cause his death
and did [die by] suicide . . . .’’ In making his findings,
the commissioner expressly credited Waynik’s opinion
as being ‘‘persuasive.’’ In contrast, the commissioner
discredited Selig’s opinion as ‘‘not persuasive because
[Selig] believes that it is possible for [the decedent] to
have accidentally taken such a high number of pills
. . . . [Selig] was also unaware that [the decedent] did
not have the option of putting his surgery through a
health insurance plan.’’ In affirming the commissioner’s
decision, the board determined that there was sufficient
evidence supporting the commissioner’s findings.
  The defendants claim that, contrary to the board’s
determination, the commissioner’s subordinate find-
ings are untenable for several reasons. First, the defen-
dants contend that Waynik either overlooked or was
not privy to information that undercut his opinion that
the decedent developed depression and died by suicide,
rendering Waynik’s opinion conjectural. In particular,
the defendants rely on evidence indicating that the dece-
dent remained hopeful following the work incident,
anticipated undergoing surgery, and looked forward to
returning to work. We are not persuaded. In cross-
examining Waynik during the formal hearing, the defen-
dants’ counsel elicited testimony from Waynik that the
decedent exhibited signs that he was not ‘‘hopeless’’
following the work incident. On redirect examination,
however, Waynik testified that the decedent exhibited
many signs of ‘‘hopelessness’’ and that an individual
who is depressed can experience both ‘‘good days and
bad days . . . .’’ Earlier, during direct examination,
Waynik had elucidated that point in testifying that ‘‘one
[good] day is not as significant as the several months
prior to that where [the decedent] showed consistent
depression, consistent withdrawal, [and] consistent
depressive symptoms.’’ Thus, we disagree with the
defendants that Waynik ignored or failed to account
for information contradicting his opinion; rather, the
record reflects that Waynik maintained his opinion in
spite of such information. The commissioner was enti-
tled to credit Waynik’s opinion, which was not based
on conjecture.
   The defendants also contend that the commissioner’s
finding that the decedent died by suicide is unreason-
able because DeJoseph’s determination that the manner
of the decedent’s death was a suicide was based on
an erroneous factual predicate. Specifically, during her
deposition, DeJoseph testified that one of the factors
that she considered in classifying the manner of the
decedent’s death as a suicide was that the police report
reflected that the plaintiff had told the police that she
ordinarily controlled the distribution of the decedent’s
medications. DeJoseph believed that the decedent’s
consumption of his medications without the plaintiff’s
knowledge suggested an intent to die by suicide. During
the proceedings before the commissioner, however, the
plaintiff testified that she occasionally dispensed the
decedent’s medications to him at his request, but other-
wise the decedent took his medications without her
help. Thus, the defendants posit, DeJoseph’s determina-
tion that the manner of the decedent’s death was a
suicide was unsupported by the facts, and the commis-
sioner’s reliance on DeJoseph’s determination in finding
that the decedent died by suicide was improper. This
contention is unavailing. Even assuming that DeJo-
seph’s determination was unreliable because it was
based, in part, on incorrect information,7 Waynik’s testi-
mony provided an independent basis supporting the
commissioner’s finding that the decedent died by sui-
cide. Although Waynik testified that he partially relied
on DeJoseph’s determination in rendering his opinion,
he further testified that he would have reached the same
conclusion without having knowledge of DeJoseph’s
determination. Thus, the defendants’ assertion fails.
  The defendants’ remaining contentions assert that the
commissioner’s subordinate findings are speculative or
cannot reasonably be drawn from the evidence. We
are not persuaded. Mindful of the limited scope of our
review, we conclude that the commissioner’s subordi-
nate findings—that (1) the decedent developed depres-
sion following the work incident, (2) the decedent’s
compensable injuries were a substantial contributing
factor in his development of depression, (3) the manner
of the decedent’s death was a suicide, and (4) the dece-
dent’s suicide stemmed from his depression—are rea-
sonable and grounded in the evidence produced during
the proceedings before the commissioner.
                              II
   We next turn to the defendants’ claim that the board
improperly affirmed the commissioner’s award of survi-
vorship benefits to the plaintiff because the commis-
sioner improperly failed to find that the decedent’s con-
duct leading up to his death—his excessive consumption
of alcohol and medications—constituted a superseding
cause of his death, thus defeating compensability for
his death. The defendants assert that the commissioner,
as well as the board in affirming the commissioner’s
decision, ran afoul of the principles set forth by our
Supreme Court in Sapko v. State, supra, 305 Conn. 360,
in determining that there was an unbroken chain of
causation linking the decedent’s compensable injuries
to his death. This claim is unavailing.
   We begin with an overview of Sapko, a workers’ com-
pensation matter involving the death of a state correc-
tion officer. Id., 365. The cause of the officer’s death
was ‘‘multiple drug toxicity due to the interaction of
excessive doses of Oxycodone and Seroquel . . . .’’
(Internal quotation marks omitted.) Id., 364. The man-
ner of the officer’s death, or the ‘‘nature of the [officer’s]
death’’ as described in Sapko, ‘‘was an accident and not
suicide.’’ (Internal quotation marks omitted.) Id., 365.
Leading up to his death, in the course of his employ-
ment, the officer ‘‘experienced four incidents [that] gave
rise to claims for workers’ compensation benefits,’’ the
latest of which resulted in a compensable back injury.
(Internal quotation marks omitted.) Id. The officer was
prescribed several medications, including Oxycodone,
to treat his back pain. Id. The officer was counseled
on the proper use of pain management drugs and was
required to participate in a controlled substances agree-
ment. Id. Additionally, prior to sustaining the compensa-
ble back injury, the officer was being treated for major
depression. Id. One week before his death, to abate
symptoms of depression and racing thoughts that the
officer was experiencing, the officer’s treating psychia-
trist prescribed him Seroquel, an antipsychotic medica-
tion. Id., 365–66.
  Following the officer’s death, his spouse sought survi-
vorship benefits. Id., 362. A workers’ compensation
commissioner denied the spouse’s claim, finding that
(1) no causal relationship existed between the officer’s
compensable injuries and his psychiatric treatment,
including his use of Seroquel, and (2) the elevated level
of Oxycodone in the officer’s system, by itself, did not
cause the officer’s death, but rather the officer’s ‘‘inges-
tion of excessive quantities of Oxycodone and Seroquel,
[al]though accidental, constitute[d] a superseding cause
of his death.’’ (Internal quotation marks omitted.) Id.,
367–68. The commissioner further found that ‘‘[the offi-
cer’s] work injuries . . . were neither a substantial fac-
tor nor the proximate cause of [his] death.’’ (Internal
quotation marks omitted.) Id., 368. The spouse appealed
to the board, which affirmed the commissioner’s deci-
sion. Id. The board concluded in relevant part that the
commissioner had properly applied the superseding
cause doctrine, and that ‘‘the record supported the com-
missioner’s finding that an outside causal agency,
namely, the [officer’s] ingestion of excessive quantities
of prescribed medication, had intervened and broken
the chain of causation between the [officer’s] compen-
sable injuries and his death.’’ Id. The spouse appealed
to this court, which affirmed the board’s decision. Sapko
v. State, 123 Conn. App. 18, 21, 1 A.3d 250 (2010), aff’d,
305 Conn. 360, 44 A.3d 827 (2012).
   After granting certiorari, our Supreme Court affirmed
this court’s decision, albeit on different grounds.8 Sapko
v. State, supra, 305 Conn. 364. The court concluded that
the board properly upheld the commissioner’s finding
‘‘on the issue of proximate cause, in particular, his deter-
mination that the [officer’s] ingestion of excessive quan-
tities of Oxycodone and Seroquel constituted an
intervening event that broke the chain of causation’’
linking the officer’s compensable injuries to his death.
Id., 386. The court determined that (1) there was expert
testimony, credited by the commissioner, that the level
of Oxycodone in the officer’s system was twenty times
higher than the therapeutic dosage, but the Oxycodone
likely would not have been fatal in the absence of the
officer’s simultaneous overdose on Seroquel, (2) there
was evidence supporting the commissioner’s finding
that the officer’s treatment with Oxycodone was unre-
lated to his treatment with Seroquel and that the two
drugs could be ingested together safely, and (3) there
was evidence supporting the commissioner’s finding
that the officer was counseled as to the proper use of
pain medications and had entered into a controlled
substances agreement. Id., 386–87. Additionally, the
court noted that the spouse had failed to present expert
testimony demonstrating any medical causal connec-
tion between the officer’s overdose and his primary
compensable injury and that the spouse’s sole expert
witness’ testimony, which attempted to causally tie the
officer’s depression to his employment, was discredited
by the commissioner. Id., 387–88.
  The defendants argue that the present case is analo-
gous to Sapko in that the decedent’s consumption of
an excessive amount of alcohol and medications consti-
tuted a superseding cause breaking the chain of causa-
tion between the decedent’s compensable injuries and
his death, such that his death cannot be deemed a direct
and natural consequence of his compensable injuries.
The defendants point to uncontroverted evidence in the
record indicating that the decedent was cognizant that
mixing alcohol with his medications was contraindi-
cated, but he nevertheless consumed an excessive
amount of alcohol and an excessive amount of medica-
tions before his death—actions, the defendants posit,
that were too far removed from the compensable injur-
ies to be treated as a link connecting the compensable
injuries to the decedent’s death.
   We disagree with the defendants’ contention that this
case is analogous to Sapko. There is a critical distinction
between Sapko and this case, namely, the manner of
the officer’s death in Sapko was an accident; id., 367–68;
whereas, in the present case, the commissioner found
the manner of the decedent’s death to be a suicide—a
finding that, for the reasons set forth in part I of this
opinion, we may not disturb. The conclusion in Sapko
that the officer’s accidental overdose on medications,
including one that had no connection to the officer’s
compensable injuries, was a superseding cause break-
ing the causal link between his compensable injuries
and his accidental death is wholly sound. See id., 371.
In contrast, when an employee’s death is found to be
a suicide that is the sequelae of a compensable injury,
the employee’s conduct in carrying out the suicide can-
not be regarded as a superseding cause defeating com-
pensability; otherwise, the employee’s suicide, by the
mere virtue of the method by which the death occurred,
would never be compensable under the workers’ com-
pensation laws of our state, which would conflict with
our appellate precedent. See Wilder v. Russell Library
Co., 107 Conn. 56, 61–62, 139 A. 644 (1927); Dixon v.
United Illuminating Co., 57 Conn. App. 51, 61–62 n.8,
748 A.2d 300, cert. denied, 253 Conn. 908, 753 A.2d
940 (2000).
   Here, the decedent’s consumption of alcohol and
medications, which, as the defendants note, the dece-
dent knew to be contraindicated and which resulted
in the acute intoxication constituting the physiological
cause of the decedent’s death, was the method by which
the decedent died by suicide; it was not an act unteth-
ered to the decedent’s compensable injuries and the
depression he developed thereafter.9 Put simply, the
decedent’s conduct was a link in the chain connecting
the compensable injuries to the decedent’s death, not
a superseding cause breaking the chain of causation.
  We further note that how the decedent carried out his
suicide is of no moment. Whether ‘‘an injured employee
[dies by] suicide by alcohol alone or a combination of
alcohol with other toxins should make no difference;
suicide caused by depression arising from a compensa-
ble injury is compensable,’’ regardless of how the sui-
cide occurred. R. Carter et al., 19 Connecticut Practice
Series: Workers’ Compensation Law (Supp. 2020–2021)
§ 5:5, p. 164. That the decedent died by suicide by con-
suming alcohol and certain medications that bore no
relation to his compensable injuries10 does not affect
our analysis.
  In sum, iterating that ‘‘[d]ecisions in these sorts of
cases are necessarily fact driven’’; (internal quotation
marks omitted) Sapko v. State, supra, 305 Conn. 385;
see 1 L. Larson & T. Robinson, supra, § 10.04, p. 10-13;
we conclude that the commissioner’s finding, as affirmed
by the board, that a chain of causation existed linking
the decedent’s compensable injuries to his death was
supported by the record and not the result of a misappli-
cation of law. Accordingly, we conclude the board prop-
erly affirmed the commissioner’s award of survivorship
benefits to the plaintiff.
   The decision of the Compensation Review Board is
affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 31-306 provides in relevant part: ‘‘(a) Compensation
shall be paid to dependents on account of death resulting from an accident
arising out of and in the course of employment or from an occupational
disease . . . .’’
   2
     In this appeal, the defendants do not contest the commissioner’s finding
and award as to the compensability of the decedent’s need for knee replace-
ment surgery.
   3
     The police report reflected that four other medicine bottles were found
in the bedroom, one of which was not labeled and the rest of which contained
medications that were not determined to have contributed to the cause of
the decedent’s death.
   4
     The decedent’s death certificate was admitted into the record. A portion
of the death certificate completed by the OCME reflected that the decedent’s
cause of death was acute intoxication due to alcohol and the four medica-
tions described earlier in this opinion and that the decedent’s manner of
death was a suicide.
   5
     The plaintiff testified that she scheduled the appointment with Tomanelli
after observing the decedent crying in his chair, which upset her because
it was uncharacteristic of the decedent.
   6
     The commissioner found that, prior to the work incident, the decedent
sustained a back injury that required surgery, after which he returned to
work.
   7
     We note that DeJoseph testified that she relied on a number of other
factors in making her determination, including the number of pills located
around the decedent’s body and the presence of an antidepressant in his sys-
tem.
   8
     On appeal from the board’s decision in Sapko, this court disagreed with
the board’s conclusion that the superseding cause doctrine was applicable
to the case and, thus, concluded that the board improperly upheld the
commissioner’s finding that the officer’s ingestion of excessive quantities
of medications was a superseding cause of his death. Sapko v. State, supra,
123 Conn. App. 24–26. Nevertheless, this court affirmed the board’s decision
on the basis of the board’s proximate cause analysis. Id., 26, 29–30.
   9
     The defendants take issue with a finding made by the commissioner that
the decedent ‘‘died . . . of a drug overdose. Although he did have some
alcohol in his bloodstream at the time of death, he had ingested a shockingly
high number of pills.’’ (Emphasis added.) The defendants contend that the
record establishes that the decedent had an excessive amount of alcohol
in his body when he died, such that the commissioner minimized the impact
of alcohol on the cause of the decedent’s death. We do not construe the
commissioner’s finding as indicating that he overlooked the undisputed
evidence in the record demonstrating that the cause of the decedent’s death
was acute intoxication as a result of the effects of both alcohol and medica-
tions. Earlier in his decision, the commissioner expressly stated that DeJo-
seph had determined that the mixture of both alcohol and medications
had caused the decedent’s death. We interpret the commissioner’s finding,
instead, as rejecting the notion, as the board described it, that the decedent
suffered a ‘‘death by misadventure due to the abuse of alcohol . . . .’’ The
commissioner found that the decedent had consumed a ‘‘shockingly high
number of pills,’’ which, for the commissioner, dispelled any suggestion that
the decedent’s death was accidental. This finding aligned with Waynik’s
testimony, which the commissioner cited in his decision, that the excessive
quantity of medication that the decedent ingested suggested an intent to
die. Moreover, the commissioner discredited Selig’s expert testimony, in
part, because of Selig’s belief that it was possible for the decedent to have
accidentally consumed the large quantity of medications that he did. Thus,
we disagree with the defendants’ position that the commissioner overlooked
that alcohol was a critical component causing the decedent’s death.
   Additionally, in their reply brief, the defendants thinly assert that there
is no evidence demonstrating that the decedent’s consumption of alcohol
prior to his death was related to his suicide. The record reflects that the
decedent, despite knowing that mixing alcohol with his medications was
contraindicated, consumed a large amount of alcohol and later consumed
a large quantity of medications, the combination of which caused his death.
Although circumstantial, it is reasonable to infer from this evidence that
decedent’s consumption of alcohol was part and parcel of his suicide.
   Finally, we note that there are two arguments that the defendants are
not raising on appeal. First, the defendants do not argue that the decedent
died by suicide as a result of alcoholism that was unrelated to his employ-
ment; indeed, as the defendants acknowledge in their appellate briefs, there
is no evidence suggesting that the decedent was an alcoholic suffering from
chronic alcohol abuse. Second, although, in their reply brief, the defendants
make a passing reference to evidence implying that the decedent’s judgment
was impaired as a result of his consumption of alcohol, the defendants have
not pursued an intoxication defense pursuant to General Statutes § 31-284
(a), which is an affirmative defense that must be asserted and proven by
the defendants. See Gamez-Reyes v. Biagi, 136 Conn. App. 258, 274–75, 44
A.3d 197, cert. denied, 306 Conn. 905, 52 A.3d 731 (2012).
   10
      The record reflects that the decedent was prescribed Ativan, one of the
medications that DeJoseph determined to be a substantial factor in causing
the decedent’s death, prior to the work incident.